                                   Case 18-21689   Doc 37   Filed 11/25/20   Page 1 of 2


                                            IN THE UNITED STATES BANKRUPTCY COURT
                                                 FOR THE DISTRICT OF MARYLAND
                                                        Located in Baltimore
                         IN RE

                         JAMES DOUGLAS BISHOP                       Case No. 18-21689-MMH
                         DENISE ANN WHEELER-BISHOP                  Chapter 13

                              Debtor
                         BRIDGECREST CREDIT COMPANY,
                         LLC
                         PO Box 29018
                         Phoenix, AZ 85038
                                                                    Motion No.
                              Movant
                         v.

                         JAMES DOUGLAS BISHOP
                         2693 Ideal Ct.
                         Manchester, MD 21102

                              Respondents

                                LINE WITHDRAWING NOTICE OF POSTPETITION MORTGAGE FEES
                                   EXPENSES AND CHARGES AND CERTIFICATE OF SERVICE

                         Dear Clerk:

                                 Please withdraw Notice of Postpetition Mortgage Fees and Expenses and
                         Charges and Certificate of Service filed November 25, 2020.


                                                            ___________________________________
                                                            /s/ Mark D. Meyer, Esq.
                                                            Mark D. Meyer, Esq.
                                                            Rosenberg & Associates, LLC
    MARK MEYER
                                                            4340 East West Highway, Suite 600
   DC BAR 475552                                            Bethesda, MD 20814
   MD BAR 15070
   VA BAR 74290                                             301-907-8000
     ROSENBERG &
   A SSOCIATES, LLC
4340 East West Highway
       SUITE 600
 BETHESDA, MD 20814
    (301) 907-8000
 FILE NUMBER: 79186
                                  Case 18-21689    Doc 37    Filed 11/25/20   Page 2 of 2


                                                    CERTIFICATE OF SERVICE
                               I HEREBY CERTIFY that on November 25, 2020, a copy of the foregoing
                         Line Withdrawing Affidavit of Default and Notice of Termination of Automatic Stay
                         was mailed, first class postage prepaid, or emailed, to the following:
                         James Douglas Bishop                      Robert S. Thomas, II, Trustee
                         2693 Ideal Ct.                            300 E. Joppa Road
                         Manchester, MD 21102                      Suite 409
                                                                   Towson, MD 21286
                         Denise Ann Wheeler-Bishop
                         2693 Ideal Ct.
                         Manchester, MD 21102                      Jeffrey P. Nesson, Esquire
                                                                   Law Office of Jeffrey P. Nesson
                                                                   44 Westminster Pike
                                                                   Reisterstown, MD 21136

                                                             ___________________________________
                                                             /s/ Mark D. Meyer, Esq.
                                                             Mark D. Meyer, Esq.




    MARK MEYER
   DC BAR 475552
   MD BAR 15070
   VA BAR 74290

     ROSENBERG &
   A SSOCIATES, LLC
4340 East West Highway
       SUITE 600
 BETHESDA, MD 20814
    (301) 907-8000
 FILE NUMBER: 79186
